UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1323


SAFIA COBEY,

                Plaintiff - Appellant,

           v.

PETE GEREN, Secretary of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00406-LO-JFA)


Argued:   January 27, 2011                 Decided:   April 19, 2011


Before GREGORY and AGEE, Circuit Judges, and Irene C. BERGER,
United States District Judge for the Southern District of West
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Donna Renee Williams Rucker, GEBHARDT & ASSOCIATES, LLP,
Washington, D.C., for Appellant. Monika L. Moore, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee. ON
BRIEF: Frazer Walton, Jr., LAW OFFICE OF FRAZER WALTON, JR.,
Washington, D.C., for Appellant.      Neil H. MacBride, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Safia   Cobey   appeals   the       district    court’s       order    granting

summary   judgment     in    favor    of    Pete    Geren    in     this   employment

discrimination action brought under the Rehabilitation Act of

1973. 29 U.S.C. § 701. Cobey asserts that she is an individual

with a disability under the Act and that Geren, her employer,

failed to accommodate her disability.



                                           I.

       Summary judgment is appropriate under Federal Rule of Civil

Procedure 56(c) if no genuine issue of material fact exists and

the movant is entitled to judgment as a matter of law. Anderson

v. Liberty Lobby, 477 U.S. 242, 247 (1986).                    This Court reviews

the    district     court’s    grant       of     summary    judgment        de   novo.

Monumental Paving & Excavating Manufacturer’s Ass’n Ins. Co.,

176 F.3d 794, 797 (4th Cir. 1999). A genuine issue of material

fact exists when there is a factual dispute that might affect

the outcome of the case and a reasonable factfinder could find

in favor of the nonmoving party.                   Anderson, 477 U.S. at 248.

Inasmuch as the evidence contained in the record is insufficient

to    create   a   genuine    issue    of       material    fact,    we    affirm   the

district court’s judgment.




                                            2
                                               II.

      Cobey was employed as a fabric worker in the Directorate of

Public    Works        and    Logistics,       Services     Division,    Central     Issue

Facility (CIF) at Fort Myer, Virginia. As a fabric worker, her

duties included performing alterations and repairs on military

uniforms.        The       physical     demands       of    this    position     included

standing at work tables, stooping, bending, kneeling and sitting

for long periods to sew.

      On March 14, 2006, she suffered what she describes as an

“on-the-job injury” and went to the emergency room. She returned

to   work   on     March       16,    2006,     and   presented      a   note   from    her

treating physician, Dr. Cho, to her immediate supervisor, Ms.

Hernandez. The note is hand-written and difficult to read. It

appears     to    list       some     limitations     and    it    states,    “Length    of

limitations:           3     weeks,     till     reevaluated        by   me     or   other

physician.” Cobey was placed on “light duty status” within four

(4) days to a week of her return to work.

      On March 22, 2006, she had an appointment regarding her

back pain with Dr. Ramler, of Family Practice Woodbridge Clinic.

Her records indicate that she was “released w/o limitations.” On

April 5, 2006, Cobey was involved in a car accident and injured

her back. She saw Dr. Doroski, a chiropractor, for that injury.

Dr. Doroski’s records indicate that Cobey reported that she did

not have any symptoms of her previous work injury before the car

                                                3
accident       occurred     and       that   her     prognosis           for       recovery    was

favorable. When she returned to work on April 19, 2006, she

presented       a   medical       form       to    Ms.   Hernandez             detailing       her

limitations. This form stated that Cobey’s “Duration of Total

Disability” was from April 6, 2006, to April 18, 2006.                                 There is

some dispute in the record as to whether Dr. Doroski intended

April 18, 2006, to be the actual ending date for the Plaintiff’s

limitations.          However, a plain reading of the form indicates

that the limitations were temporary in nature.                                 Cobey asserts

that Ms. Hernandez refused to accommodate her limitations.

       On April 21, 2006, Cobey called an ambulance from her job

site and was transported to the hospital. She did not return to

work after this day. One month later she began treatment for her

back    injury      with    an    orthopedist.           She    filed          a    formal     EEO

complaint with the Department of the Army and was denied relief.

She appealed this denial by filing her federal complaint.



                                             III.

       Under    the    Act,      an    “individual        with       a    disability,”         or

handicap, is defined as one who (i) has a physical or mental

impairment       which     substantially           limits      one    or       more    of     such

person's major life activities; (ii) has a record of such an

impairment; or (iii) is regarded as having such an impairment.

29 U.S.C. § 705(20)(B); 42 U.S.C. § 12102(2)(A); see Pollard v.

                                               4
High’s of Baltimore, Inc., 281 F.3d 462, 467. In determining

whether    an   impairment       substantially          limits        a     major     life

activity, the court may consider the “nature and severity of the

impairment,”     the     “duration       or     expected        duration        of     the

impairment,”    and    the    “permanent       or    long     term    impact”    of    the

impairment. 29 C.F.R. § 1630.2(j)(2); see Pollard, 281 F.3d at

467-68 (“An impairment simply cannot be a substantial limitation

on a major life activity if it is expected to improve in a

relatively short period of time.”)

     The district court found that the record demonstrates that

Cobey’s injuries were temporary and that her employer had no

reason to believe she suffered from a permanent disability. The

district court further found that the restrictions noted by Dr.

Doroski did not rise to the level of substantial limitation.



                                         IV.

     Cobey contends that she meets both (i) and (iii) of the

Act’s definition of a person with a disability because she has

established that she has a substantially limiting impairment and

because her supervisors were aware that her condition limited

her life activities such as standing for a long time, lifting

anything   above   her       shoulders    and       bending    at     the    waist.    The

evidence   in   this   case     demonstrates         that     Cobey    did    have    some

limitations to these normal life activities as a result of her

                                         5
on the job injury and accident, but there is nothing in the

record to suggest that her limitations were other than short-

term. The records from her doctors give positive prognoses for

recovery, release her from care or note her improvement.                        When

Dr. Doroski treated her for the car accident, he noted that her

symptoms   from   her    previous    work     injury    had      disappeared,   and

indicated the temporary nature of her current injury.                   Six weeks

after her accident Dr. Doroski reported that she ranked her pain

as one out of ten, with ten being unbearable pain.                      Thus, the

record    shows   that   Cobey    did   not    have    an   impairment    with     a

permanent or long-term impact.

     Additionally,       Cobey      has       not     established      that      her

supervisors   perceived     her    as   having      such    an    impairment.    The

doctors’ notes presented to her supervisor contained end dates

for her limitations.        Despite her employer’s stated efforts to

give Cobey light work, they had no reason to believe she had a

substantially limiting impairment of a permanent or long-term

nature.



                                        V.

     There is no genuine issue of material fact as to whether

Cobey meets the Act’s definition of disability.                      None of her

medical records, including the few relied on by her employer,

establish that her injuries were more than temporary. Because

                                          6
there is no disability under the Act, Cobey has not met the

threshold requirement for bringing her claim.   Accordingly, we

affirm the district court’s order granting summary judgment in

favor of Geren.

                                                       AFFIRMED




                              7